READING INTERNATIONAL, INC.

RESTATED 2010 STOCK INCENTIVE PLAN1

1.



PURPOSE.

(a)



The purpose of the Plan is to provide to eligible recipients an opportunity to
benefit from increases in value of the Common Stock through Stock Awards.

(b)



The Company, by means of the Plan, seeks to attract and retain the services of
persons eligible to receive Stock Awards, to bind the interests of eligible
recipients more closely to the Company’s own interests by offering them
opportunities to acquire Common Stock and/or cash and to afford eligible
recipients stock-based compensation opportunities that are competitive with
those afforded by similar businesses.

(c)



The persons eligible to receive Stock Awards are the Directors, Employees and
Consultants of the Company and of its Affiliates.

2.



DEFINITIONS.

(a)



“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b)



“Approved Cashless Exercises” for purposes of Section 6(a)(iv) shall include,
without limitation to the authority of the Board or Committee, including to
approve other methods of exercise, the following:

(i)



The written election of the holder of Nonstatutory Stock Options awarded after
the date of the Second Amendment to the Plan2 to receive, instead of shares,
cash in an amount equal to the aggregate Fair Market Value of shares of such
Common Stock on the date of exercise of such Options, less the aggregate
exercise price of the shares to be issued upon exercise of such Options and the
aggregate applicable withholding taxes, if any; or

(ii)



The written election of the holder of Options to surrender in payment (in whole
or in part) of the exercise price of such Options of shares of the same class of
Common Stock as the shares to be issued upon exercise of such Options, valued at
the same value as the shares to be issued upon exercise of such Options.

(c)



“Board” means the Board of Directors of the Company.

(d)



“Code” means the Internal Revenue Code of 1986, as amended.

(e)



“Committee” means a committee of one or more members of the Board appointed by
the Board in accordance with subsection 3(c).

__________________________

1  Restates the 2010 Stock Incentive Plan as originally adopted by the Board on
March 11, 2010, and as approved by the stockholders of May 13, 2010 (the "2010
Plan") to incorporate the following amendments: (i) Amendment to the 2010 Plan
effective May 19, 2011; (ii) First Amendment to the 2010 Plan effective March
10, 2016; (iii) Second Amendment to the 2010 Plan effective as of April 26,
2017; and (iv) amendment to the 2010 Plan effective as of November 7, 2017.

2 See footnote 1.



--------------------------------------------------------------------------------

 



(f)



“Common Stock” means the Class A Non-voting Common Stock, $0.01 par value per
share (“Class A Stock”), and the Class B Voting Common Stock, $0.01 par value
per share (“Class B Stock”), of the Company.

(g)



“Company” means Reading International, Inc., a Nevada corporation.

(h)



“Consultant” means any individual engaged by the Company or by an Affiliate to
render consulting or advisory services, and who is compensated for such
services, or who is a member of the Board of Directors of an Affiliate. For
clarity, the term “Consultant” shall not include a Director who is not
compensated by the Company other than by way of fees and other compensation for
his or her service as a Director.

(i)



“Corporate Transaction” means (i) a sale, lease or other disposition of all or
substantially all of the capital stock or assets of the Company, (ii) a merger
or consolidation of the Company, or (iii) a reverse merger in which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger are converted by virtue of the merger into
other property, whether in the form of securities, cash or otherwise.

(j)



“Covered Employee” means the chief executive officer and the four other highest
compensated officers of the Company for whom total compensation is required to
be reported to stockholders under the Exchange Act, as determined for purposes
of Section 162(m) of the Code.

(k)



“Director” means a member of the Board of Directors of the Company.

(l)



“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(m)



“Employee” means any “employee” of the Company or of an Affiliate within the
meaning of the Code.

(n)



“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o)



“Fair Market Value” means the value of the Common Stock determined as follows:

(i)



If the Common Stock is listed on any established stock exchange, including the
Nasdaq Stock Market, the Fair Market Value of a share of Common Stock shall be
the average of the high sales price and the low sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange (or the
exchange with the greatest volume of trading in the Common Stock) on the day of
determination, as reported in The Wall Street Journal or such other source as
the Board deems reliable; or

(ii)



In the absence of such listing of the Common Stock, the Fair Market Value shall
be determined in good faith by the Board.

(p)



“Incentive Stock Option” means an Option intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(q)



“Net Exercise” means the settlement of Options, upon the written election of the
holder, by delivery of a number of shares, rounding up to the nearest whole
share, of Common Stock of the class for which such Option is exercisable equal
to (i) the aggregate Fair Market Value, on the date of exercise, of the shares
of Common Stock



--------------------------------------------------------------------------------

 

to be issued upon exercise of such Options, less the aggregate exercise price
for such Common Stock and the aggregate applicable withholding taxes, divided by
(ii) the Fair Market Value per share of such Common Stock on the same date;
provided that the holder shall pay, in cash or other method approved by the
Board, the proportional exercise price for any fractional share issued pursuant
to the foregoing as a result of the rounding up the number of shares to be
delivered.

(r)



“Non-Employee Director” means a Director who is considered a “non-employee
director” within the meaning of Rule 16b-3.

(s)



“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(t)



“Officer” means a person who is an “officer” of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(u)



“Option” means an Incentive Stock Option or a Nonstatutory Stock Option granted
pursuant to the Plan.

(v)



“Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(w)



“Optionholder” means a person to whom an Option is granted pursuant to the Plan
or, if applicable, such other person who holds an outstanding Option.

(x)



“Outside Director” means a Director who is considered an “outside director”
within the meaning of Section 162(m) of the Code.

(y)



“Participant” means a person to whom a Stock Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Stock Award.

(z)



“Plan” means this Reading International, Inc. 2010 Stock Incentive Plan as
originally adopted by the Board on March 11, 2010, and as it may be amended from
time to time.

(aa)



“Restricted Stock Units” means a Stock Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Board and which may be settled for Common Stock, other
securities or cash or a combination of Common Stock, other securities or cash as
established by the Board.

(bb)



“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(cc)



“Securities Act” means the Securities Act of 1933, as amended.

(dd)



“Stock Award” means any right granted under the Plan, including an Option, a
stock bonus, a right to acquire restricted stock, a restricted stock unit and a
stock appreciation right granted under the Plan, whether singly, in combination
or in tandem, to a Participant by the Board pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Board may establish.

(ee)



“Service” means a Participant’s service with the Company or with an Affiliate,
whether as a Director, Employee or Consultant. For purposes of the Plan, a
Participant’s Service shall not be deemed to have terminated solely because of a
change in the capacity in which the Participant renders services to the Company
or an



--------------------------------------------------------------------------------

 

Affiliate or a change in the entity for which the Participant renders such
Service. By way of example, a change in status from an Employee of the Company
to a Consultant or a Director, by itself, will not constitute a termination of
Service. The Board or the Chief Executive Officer of the Company, in that
party’s sole discretion, may determine whether a Participant’s Service shall be
considered interrupted in the case of the Participant’s leave of absence
approved by that party, including sick leave, military leave or any other
personal leave.

(ff)



“Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

(gg)



“Ten Percent Stockholder” means a person who owns (or is deemed to own pursuant
to Section 424(d) of the Code) stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company or of any
Affiliate.

3.



ADMINISTRATION.

(a)



Administration by Board. The Board shall administer the Plan unless and to the
extent the Board delegates administration to a Committee as provided in
subsection 3(c).

(b)



Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i)



To determine from time to time who, among the persons eligible under the Plan,
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the number of
shares of Common Stock with respect to which a Stock Award shall be granted; and
the other terms and provisions of each Stock Award granted (which need not be
identical).

(ii)



To reprice any outstanding Stock Awards under the Plan, cancel and re-grant any
outstanding Stock Awards under the Plan and effect any other action that is
treated as a repricing for financial accounting purposes.

(iii)



To construe and interpret the Plan and all Stock Awards, and to establish, amend
and revoke rules and regulations for the Plan’s administration. The Board, in
the exercise of this power, may correct any defect, omission or inconsistency in
the Plan or in any Stock Award Agreement, in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.

(iv)



To amend the Plan or a Stock Award as provided in Section 12.

(v)



To terminate or suspend the Plan as provided in Section 13.

(vi)



Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company.

(c)



Delegation to Committee.

(i)



General. The Board may delegate administration of the Plan to a Committee of one
or more Directors, and the term “Committee” shall apply to any Director or
Directors to whom such authority has been delegated. If administration is
delegated to a Committee, the Committee shall have, in



--------------------------------------------------------------------------------

 

connection with the administration of the Plan, all of the powers theretofore
possessed by the Board, including the power to delegate nondiscretionary
administrative duties to such employees of the Company as the Committee deems
proper (and references in this Plan to the Board shall thereafter be to the
Committee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and restore to the Board the
administration of the Plan.

(ii)



Committee Composition. In the discretion of the Board, the Committee may consist
solely of two or more Outside Directors or two or more Non-Employee Directors.
Within the scope of the Committee’s delegated authority, the Committee may
delegate to the Chairman of the Board the authority to grant Stock Awards to
eligible persons who are not (a) then Covered Employees and are not expected to
be Covered Employees at the time of recognition of income resulting from such
Stock Award or (b) persons with respect to whom the Company wishes to comply
with Section 162(m) of the Code or (c) persons who are then subject to Section
16 of the Exchange Act.

(d)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

4.SHARES SUBJECT TO THE PLAN.

(a)Share Reserve. Subject to the provisions of subsection 11(a) relating to
adjustments upon changes in Common Stock, the shares of Common Stock that may be
issued pursuant to Stock Awards shall not exceed in the aggregate 2,197,460
shares of Class A Stock and 200,000 shares of Class B Stock. Subject to
subsection 4(b), the number of shares available for issuance under the Plan
shall be reduced by (i) one share for each share of Common Stock issued pursuant
to a Stock Award granted under Section 6 or Section 7 and (ii) one share for
each Common Stock equivalent subject to a stock appreciation right granted under
subsection 7(c). Each Stock Award shall be denominated in either Class A Stock
or Class B Stock as the Board shall determine at the time of grant.

(b)Reversion of Shares to the Share Reserve.

(i)



Shares Available For Subsequent Issuance. If any (i) Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised or paid in full or (ii) shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or repurchased by the Company,
including any repurchase or forfeiture caused by the failure to meet a
contingency or condition required for the vesting of such shares, then the
shares of Common Stock not issued under such Stock Award, or forfeited to or
repurchased by the Company, shall revert to and again become available for
issuance under the Plan.

(ii)



Shares Not Available For Subsequent Issuance. If any shares subject to a Stock
Award are not delivered to a Participant because the Stock Award is exercised
through a reduction of shares subject to the Stock Award (i.e., a Net Exercise
or an Approved Cashless Exercise), the number of shares that are not delivered
to the Participant shall no longer be available for issuance under the Plan. If
any shares subject to a Stock Award are not delivered to a Participant because
such shares are withheld in satisfaction of the



--------------------------------------------------------------------------------

 

withholding of taxes incurred in connection with the exercise of an Option or a
SAR, or the issuance of shares under a stock bonus award or restricted stock
award, the number of shares that are not delivered to the Participant shall no
longer be available for subsequent issuance under the Plan.

(c)Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or treasury shares.

5.ELIGIBILITY.

(a)



Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to Employees. Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants.

(b)



Ten Percent Stockholders. A Ten Percent Stockholder shall not be granted an
Incentive Stock Option unless the exercise price of such Option is at least 110%
of the Fair Market Value of the Common Stock at the date of grant and the Option
is not exercisable after the expiration of five years from the date of grant.

(c)



Section 162(m) Limitation. Subject to the provisions of Section 11 relating to
adjustments upon changes in the shares of Common Stock, no Employee shall be
eligible to be granted Options covering more than 1,000,000 shares of Common
Stock during any twelvemonth period.

(d)



Consultants. A Consultant shall not be eligible for the grant of a Stock Award
if, at the time of grant, a Form S-8 Registration Statement under the Securities
Act (“Form S-8”) is not available to register either the offer or the sale of
the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.

6.OPTION PROVISIONS.

(a)General. Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be designated
as Incentive Stock Options or Nonstatutory Stock Options at the time of grant,
and, if certificates are issued, a separate certificate or certificates will be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through inclusion or incorporation by reference in the Option or
otherwise) the substance of each of the following provisions:

(i)



Term. Subject to the provisions of subsection 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten years
from the date it was granted.

(ii)



Exercise Price of an Incentive Stock Option. Subject to the provisions of
subsection 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.



--------------------------------------------------------------------------------

 

(iii)



Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than the Fair Market Value of the
Common Stock subject to the Option on the date the Option is granted.

(iv)



Consideration. The purchase price of Common Stock acquired pursuant to an Option
shall be paid, at the election of the Optionholder, and to the extent permitted
by applicable statutes and regulations, including applicable rules and
regulations of the Securities and Exchange Commission and the Federal Reserve
Board, either (1) in cash at the time the Option is exercised; (2) by delivery
to the Company of other Common Stock; (3) by a Net Exercise;  (4) by means of
so-called cashless exercises, including without limitation Approved Cashless
Exercises; or (5) through the surrender of such other form of legal
consideration that may be acceptable to the Board;  provided, however, that
shares of Common Stock will no longer be outstanding under an Option to the
extent that (i) shares are used to pay the exercise price pursuant to a Net
Exercise or an Approved Cashless Exercise, (ii) shares are delivered to the
Participant as a result of such exercise, or (iii) shares are withheld to
satisfy tax withholding obligations. Payment of the Common Stock’s par value, if
any, shall not be made by deferred payment.

(v)



Transferability of an Incentive Stock Option. An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing, the Optionholder may, by delivering
written notice to the Company, in a form satisfactory to the Company, designate
a third party who, in the event of the death of the Optionholder, shall
thereafter be entitled to exercise the Option.

(vi)



Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock Option
shall be transferable to the extent provided in the Option Agreement. If the
Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

(vii)



Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and become exercisable in periodic installments
that may, but need not, be equal. The Option may be subject to such other terms
and conditions on the time or times when it may be exercised (which may be based
on performance or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options may vary. The provisions of this subsection
6(a)(vii) are subject to any Option provisions governing the minimum number of
shares of Common Stock as to which an Option may be exercised.

(viii)



Termination of Service. In the event an Optionholder’s Service terminates (other
than upon the Optionholder’s death or Disability), the Optionholder may exercise
his or her Option (to the extent that the Optionholder was entitled to exercise
such Option as of the date of termination) but only within such period of time
ending on the earlier of (i) the date three months following the termination of
the Optionholder’s Service (or such longer or shorter period specified in the
Option Agreement), or (ii) the expiration of the term of the



--------------------------------------------------------------------------------

 

Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.

(ix)



Extension of Termination Date. An Optionholder’s Option Agreement may provide
that, if the exercise of the Option following the termination of the
Optionholder’s Service (other than upon the Optionholder’s death or Disability)
would be prohibited at any time solely because the issuance of shares of Common
Stock would violate the registration requirements under the Securities Act, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in the Option Agreement or (ii) the expiration of a period
of three months after the termination of the Optionholder’s Service during which
the exercise of the Option would not be in violation of such registration
requirements.

(x)



Disability of Optionholder. In the event that an Optionholder’s Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (i) the date twelve months following such
termination (or such longer or shorter period specified in the Option Agreement)
or (ii) the expiration of the term of the Option as set forth in the Option
Agreement. If, after termination, the Optionholder does not exercise his or her
Option within the time specified herein, the Option shall terminate.

(xi)



Death of Optionholder. In the event (i) an Optionholder’s Service terminates as
a result of the Optionholder’s death or (ii) the Optionholder dies within the
period (if any) specified in the Option Agreement after the termination of the
Optionholder’s Service for a reason other than death, then the Option may be
exercised (to the extent the Optionholder was entitled to exercise such Option
as of the date of death) by the Optionholder’s estate, by a person who acquired
the right to exercise the Option by bequest or inheritance or by a person
designated to exercise the Option upon the Optionholder’s death pursuant to
subsection 6(a)(v) or 6(a)(vi), but only within the period ending on the earlier
of (1) the date twelve months following the date of death (or such longer or
shorter period specified in the Option Agreement) or (2) the expiration of the
term of such Option as set forth in the Option Agreement. If, after death, the
Option is not exercised within the time specified herein, the Option shall
terminate.

(xii)



Automatic Exercise. Unless otherwise specified in the relevant Option Agreement,
any outstanding Option to the extent it remains unexercised and that has an
exercise price (as set forth in the relevant Option Agreement) less than the
Fair Market Value of the Common Stock, determined on the last day of the term of
such Option, provided that if such last day is not a trading day, then on the
last trading day immediately prior to the last day of the term of such Option
(as set forth in the relevant Option Agreement), shall be automatically
exercised on such last day of such term, without regard to any requirement in
the relevant Option Agreement that the holder of such Option give written notice
of such exercise. Except as may be otherwise elected by the Option holder and
approved by the Committee prior to the expiration of the term of the Option,
such exercise shall be settled as a Net Exercise and tax withholding obligations
shall be satisfied by withholding of shares of Common Stock otherwise
deliverable upon exercise of the Option pursuant to Section 10(f) hereof.





--------------------------------------------------------------------------------

 

7.PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a)



Stock Bonus Awards. Each stock bonus agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of stock bonus agreements may change from time to time, and the
terms and conditions of separate stock bonus agreements need not be identical,
but each stock bonus agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions: 

(i)



Consideration. A stock bonus may be awarded in consideration for past services
actually rendered to or for the benefit of the Company or an Affiliate.

(ii)



Vesting Generally. Shares of Common Stock awarded under the stock bonus
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
Notwithstanding the foregoing, unless the stock bonus agreement otherwise
provides, all shares subject to the agreement shall become fully vested upon the
occurrence of a Corporate Transaction.

(iii)



Termination of Service. In the event a Participant’s Service terminates, the
Company may reacquire any or all of the shares of Common Stock held by the
Participant which have not vested as of the date of termination under the terms
of the stock bonus agreement. The Company will not exercise its repurchase
option until at least six months (or such longer or shorter period of time
required to avoid a change to earnings for financial accounting purposes) have
elapsed following receipt of the stock bonus unless otherwise specifically
provided in the stock bonus agreement.

(iv)



Transferability. Rights to acquire shares of Common Stock under the stock bonus
agreement shall be transferable by the Participant only upon such terms and
conditions as are set forth in the stock bonus agreement, as the Board shall
determine in its discretion, so long as Common Stock awarded under the stock
bonus agreement remains subject to the terms of the stock bonus agreement.

(b)



Restricted Stock Awards. Each restricted stock purchase agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through inclusion or
incorporation by reference in the agreement or otherwise) the substance of each
of the following provisions:

(i)



Purchase Price. The purchase price under each restricted stock purchase
agreement shall be such amount as the Board shall determine and designate in
such restricted stock purchase agreement. The purchase price shall not be less
than the par value, if any, of the Common Stock on the date such award is made
or at the time the purchase is consummated.

(ii)



Consideration. The purchase price of Common Stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (i) in cash at the
time of purchase; (ii) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (iii) in any other
form of legal consideration that may be acceptable to the Board in its



--------------------------------------------------------------------------------

 

discretion; provided, however, that payment of the Common Stock’s par value, if
any, shall not be made by deferred payment.

(iii)



Vesting Generally. Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to forfeiture to the Company or
other restrictions that will lapse in accordance with a vesting schedule to be
determined by the Board.

(iv)



Termination of Participant’s Service. In the event a Participant’s Service
terminates, any or all of the shares of Common Stock held by the Participant
that have not vested as of the date of termination under the terms of the
restricted stock purchase agreement shall be forfeited to the Company in
accordance with the restricted stock purchase agreement.

(v)



Transferability. Rights to acquire shares of Common Stock under the restricted
stock purchase agreement shall be transferable by the Participant only upon such
terms and conditions as are set forth in the restricted stock purchase
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the restricted stock purchase agreement remains subject to
the terms of the restricted stock purchase agreement.

(c)



Stock Appreciation Rights. Each stock appreciation right agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of stock appreciation right agreements may
be changed from time to time, and the terms and conditions of separate stock
appreciation right agreements need not be identical; provided, however, that
each stock appreciation right agreement shall include (through incorporation of
the provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

(i)



Strike Price and Calculation of Appreciation. Each stock appreciation right will
be denominated in shares of Common Stock equivalents. The appreciation
distribution payable on the exercise of a stock appreciation right will not be
greater than an amount equal to the excess of (i) the aggregate Fair Market
Value on the date of the exercise of the stock appreciation right of a number of
shares of Common Stock equal to the number of shares of Common Stock equivalents
in which the Participant is vested under such stock appreciation right and with
respect to which the Participant is exercising the stock appreciation right on
such date over (ii) an amount (the “strike price”) that will be determined by
the Board at the time of grant of the stock appreciation right; provided,
however, that the strike price of a stock appreciation right granted to a
Director or Employee shall be not less than the Fair Market Value of the Common
Stock equivalents subject to the stock appreciation right on the date the stock
appreciation right is granted.

(ii)



Vesting. At the time of the grant of a stock appreciation right, the Board may
impose such restrictions or conditions to vesting of such stock appreciation
right as it, in its sole discretion, deems appropriate.

(iii)



Exercise. To exercise any outstanding stock appreciation right, the Participant
must provide written notice to exercise to the Company in compliance with the
provisions of the stock appreciation right agreement evidencing such stock
appreciation right.



--------------------------------------------------------------------------------

 

(iv)



Payment. The appreciation distribution in respect to a stock appreciation right
may be paid in shares of Common Stock, in cash, in any combination of shares of
Common Stock and cash, or in any other form of consideration, as determined by
the Board and contained in the stock appreciation right agreement evidencing
such stock appreciation right.

(v)



Termination of Service. In the event that a Participant’s Service terminates,
the Participant may exercise his or her stock appreciation right (to the extent
that the Participant was entitled to exercise such stock appreciation right as
of the date of termination) but only within such period of time ending on the
earlier of (i) the date three months following the termination of the
Participant’s Service (or such longer or shorter period specified in the stock
appreciation right agreement), or (ii) the expiration of the term of the stock
appreciation right as set forth in the stock appreciation right agreement. If,
after termination, the Participant does not exercise his or her stock
appreciation right within the time specified herein or in the stock appreciation
right agreement (as applicable), the stock appreciation right shall terminate.

(d)



Restricted Stock Units.  Each restricted stock unit agreement shall be in such
form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock unit agreements
may change from time to time, and the terms and conditions of separate
restricted stock unit agreements need not be identical, but each restricted
stock unit agreement shall include (through inclusion or incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i)



Consideration.  A restricted stock unit may be awarded upon the passage of time,
the attainment of performance criteria or the satisfaction or occurrence of such
other events as established by the Board.

(ii)



Vesting Generally. At the time of the grant of a restricted stock unit, the
Board may impose such restrictions or conditions to vesting, and/or the
acceleration of the vesting, of such restricted stock unit as it, in its sole
discretion, deems appropriate. Vesting provisions of individual restricted stock
units may vary.

(iii)



Termination of Service. In the event that a Participant’s Service terminates,
any or all of the restricted stock units held by the Participant that have not
vested as of the date of termination under the terms of the restricted stock
unit agreement shall be forfeited to the Company in accordance with the
restricted stock unit agreement, except as otherwise provided in the applicable
restricted stock unit agreement.

(iv)



Transferability. A restricted stock unit shall be subject to similar transfer
restrictions as awards of restricted stock, except that no shares are actually
awarded to a Participant who is granted restricted stock units on the date of
grant, and such Participant shall have no rights of a stockholder with respect
to such restricted stock units until the restrictions set forth in the
restricted stock unit agreement have lapsed. Restricted stock units may be
transferred to any trust established by a Participant for the benefit of the
Participant, his or her spouse, and/or any one or more lineal descendants.

(v)



Voting, Dividend & Other Right. Holders of restricted stock units will not be
entitled to vote or to receive the dividend equivalent rights in respect of the
restricted stock units at the time of any payment of dividends to stockholders
on



--------------------------------------------------------------------------------

 

Common Stock until they become owners of the Common Stock pursuant to their
restricted stock unit agreement. If the applicable restricted stock unit
agreement specifies that a Participant will be entitled to dividend equivalent
rights, (i) the amount of any such dividend equivalent right shall equal the
amount that would be payable to the Participant as a stockholder in respect of a
number of shares equal to the number of vested restricted stock units then
credited to the Participant, and (ii) any such dividend equivalent right shall
be paid in accordance with the Company’s payment practices as may be established
from time to time and as of the date on which such dividend would have been
payable in respect of outstanding shares of Common Stock (and in accordance with
Section 409A of the Code with regard to awards subject thereto); provided that
no dividend equivalents shall be currently paid on restricted share units that
are not yet vested.

8.COVENANTS OF THE COMPANY.

(a)



Availability of Shares. During the terms of the Stock Awards, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Stock Awards.

(b)



Securities Law Compliance. The Company shall seek to obtain from each regulatory
commission or agency having jurisdiction over the Plan such authority as may be
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts, the Company is unable to obtain from any such
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise of such Stock Awards unless and until such authority
is obtained.

9.USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

10.MISCELLANEOUS.

(a)



Acceleration of Exercisability and Vesting. The Board shall have the power to
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(b)



Stockholder Rights. No Participant shall be deemed to have dividend rights or
other rights as a stockholder with respect to any shares of Common Stock subject
to an Option or stock appreciation right unless and until such Participant has
properly exercised the Option or stock appreciation right. A Participant will
have all of the rights of a stockholder as to any stock bonuses and shares of
Common Stock acquired under a restricted stock purchase agreement as of the date
of such Stock Awards, whether or not then vested, except as otherwise provided
in the Stock Award Agreement, and unless and until the stock bonus or restricted
stock is forfeited to the Company in accordance with applicable vesting
requirements, if any.



--------------------------------------------------------------------------------

 

(c)



No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant hereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.

(d)



Incentive Stock Option Dollar Limitation. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and its
Affiliates) exceeds $100,000, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.

(e)



Investment Assurances. The Company may require a Participant, as a condition of
exercising or acquiring Common Stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Stock Award; and (ii) to give written assurances
satisfactory to the Company stating that the Participant is acquiring Common
Stock subject to the Stock Award for the Participant’s own account and not with
any present intention of selling or otherwise distributing the Common Stock. The
foregoing requirements, and any assurances given pursuant to such requirements,
shall be inoperative if (1) the issuance of the shares of Common Stock upon the
exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act or (2) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Common Stock.

(f)



Applicable Withholding Taxes.  Each Participant shall agree, as a condition of
receiving a Stock Award, to pay to the Company or any Affiliate, or make
arrangements satisfactory to the Company or any Affiliate regarding the payment
of, all applicable federal, state, local and foreign taxes (including the
Participant’s FICA obligation or employment tax obligation) required by law to
be withheld with respect to any grant, exercise, or payment made under or as a
result of the Plan. Until the applicable withholding or income taxes have been
paid or arrangements satisfactory to the Company have been made, no stock
certificates (or, in the case of restricted stock, no stock certificates free of
a restrictive legend) shall be issued to the Participant and no issuance in
book-entry or electronic form (or, in the case of restricted stock, no issuance
in book-entry or electronic form free of a restrictive legend or notation) shall
be made for the Participant. As an alternative to making a cash payment to the
Company to satisfy applicable withholding or income tax obligations,
Participants may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares (or allow the surrender of shares)
of Common Stock having a Fair Market Value equal to the amount of taxes to be
paid, or by delivering to the Company shares of Common



--------------------------------------------------------------------------------

 

Stock having a Fair Market Value equal to the amount of taxes to be paid. The
amount of withholding tax to be paid with respect to a Stock Award by the
withholding of shares of Common Stock otherwise deliverable pursuant to the
Stock Award or by delivering shares of Common Stock already owned shall be
determined by the Company in accordance with applicable laws and regulations,
but shall not exceed the maximum statutory tax rates in the Participant’s
applicable jurisdictions with respect to that Stock Award. For this purpose, the
maximum statutory tax rates are based on the applicable rates of the relevant
tax authorities (for example, federal, state, and local), including the
Participant’s share of payroll or similar taxes, as provided in tax law,
regulations, or the authority’s administrative practices, not to exceed the
highest statutory rate in that jurisdiction. Notwithstanding the foregoing, the
amount of withholding tax paid with respect to a Stock Award that has been
granted to a Participant that is not an Employee by the withholding of shares of
Common Stock otherwise deliverable pursuant to such Stock Award or by delivering
shares of Common Stock already owned shall not exceed the minimum statutory
amount, if any, required to be withheld for federal, state, local and/or foreign
tax purposes that are applicable to the Stock Award then subject to tax. (For
avoidance of doubt, it is acknowledged that as of the date hereof there is no
minimum statutory amount to be withheld from exercise or vesting of Stock Awards
to non-Employees and therefore shares of Common Stock will not be withheld for
taxes with respect to such events except to the extent of future changes of
law.)    The value of any shares so withheld or delivered shall be based on the
Fair Market Value of the shares on the date that the amount of tax to be
withheld is to be determined. All elections by Participants shall be irrevocable
and be made in writing and in such manner as determined by the Committee (or its
delegee) in advance of the day that the transaction becomes taxable.

11.ADJUSTMENTS UPON CHANGES IN STOCK.

(a)



Capitalization Adjustments. If any change is made in the Common Stock subject to
the Plan, or subject to any Stock Award, without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class and maximum number of shares subject to the Plan pursuant to subsection
4(a) and the maximum number of shares subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards will be appropriately adjusted
in the class and number of shares and price per share of Common Stock subject to
such outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. For clarity, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

(b)



Dissolution or Liquidation. In the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards shall terminate immediately prior to such
event, and shares of bonus stock and restricted stock subject to the Company’s
repurchase option or to forfeiture under subsections 7(a)(iii) and 7(b)(iii) may
be repurchased by the Company or forfeited notwithstanding the fact that the
holder of such stock is still in Service.

(c)



Corporate Transaction. In the event of a Corporate Transaction, any surviving
corporation or acquiring corporation may assume any Stock Awards outstanding
under the Plan or may substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the transaction
described in this subsection 11(c)) for those outstanding under the Plan. Unless
the Stock Award



--------------------------------------------------------------------------------

 

Agreement otherwise provides, in the event any surviving corporation or
acquiring corporation does not assume such Stock Awards or substitute similar
stock awards for those outstanding under the Plan, then the Stock Awards shall
terminate if not exercised at or prior to such event.

﻿

﻿

12.AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a)



Amendment of Plan. The Board at any time, and from time to time, may amend the
Plan. However, except as provided in Section 11 relating to adjustments upon
changes in Common Stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of Section 422 of the Code, Rule 16b-3 or any
securities exchange listing requirements. 

(b)



Stockholder Approval. The Board may, in its sole discretion, submit any other
amendment to the Plan for stockholder approval, including, but not limited to,
amendments to the Plan intended to satisfy the requirements of Section 162(m) of
the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

(c)



Contemplated Amendments. It is expressly contemplated that the Board may amend
the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options or to bring the Plan or Incentive Stock Options
granted under it into compliance therewith.

(d)



No Impairment of Rights. Rights under any Stock Award granted before amendment
of the Plan shall not be impaired by any amendment of the Plan unless the
Participant consents thereto in writing.

(e)



Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
the Participant consents thereto in writing.

13.TERMINATION OR SUSPENSION OF THE PLAN.

(a)



Plan Term. Unless sooner terminated by the Board pursuant to Section 3, the Plan
shall automatically terminate on the day before the tenth anniversary of the
date the Plan is adopted by the Board. No Stock Awards may be granted under the
Plan while the Plan is suspended or after it is terminated.

(b)



No Impairment of Rights. Suspension or termination of the Plan shall not impair
rights and obligations under any Stock Award granted while the Plan is in effect
except with the written consent of the Participant.

14.EFFECTIVE DATE OF PLAN.





--------------------------------------------------------------------------------

 

The Plan shall become effective upon approval of the stockholders of the
Company, provided that such approval is received before the expiration of one
year from the date the Plan is approved by the Board of Directors, and provided
further that the Board of Directors may grant Options (but not award bonus
stock, restricted stock, or stock appreciation rights) pursuant to the Plan
prior to stockholder approval if the exercise of such Options by its terms is
contingent upon stockholder approval of the Plan as provided above.

15.CHOICE OF LAW.

The law of the State of Nevada shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to the
choice of law rules.

﻿



--------------------------------------------------------------------------------